EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Nicholas Gallo (Reg # 60758) on November 29, 2021.
The application has been amended as follows:
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16,18-19 and 22-23 are allowed. 
Claims 2, 5, 8, 11, 14, 17, and 20-21 are cancelled. 

Listing of Claims:
1.	(Currently Amended) A method, comprising:
	broadcasting, by one of a plurality of  node computing devices of a policy group, a quality of service parameter proposal to each other of the node computing devices;
	identifying, by the one of the node computing devices, at least one of the other of the node computing devices that require an adjustment to a quality of service parameter based on received responses to the broadcast quality of service parameter proposal;
	generating, by the one of the node computing devices, an absolute effective bandwidth limit for each of the node computing devices based on a rate balancing policy that includes dividing spare bandwidth for the policy group among the node computing devices, wherein the spare bandwidth is determined based on one or more rates returned by each of the other of the node computing devices in response to the broadcast quality of service parameter proposal; 
	broadcasting, by the one of the node computing devices, modified quality of service parameter proposals to the other of the node computing devices, wherein the modified quality of service parameter proposals comprise the absolute effective bandwidth limits; and

2.	(Canceled) 
3.	(Currently Amended) The method as set forth in claim [[2]] 1, further comprising dividing, by the one of the node computing devices, an additional limit to the quality of service parameter equally among the identified at least one of the other of the node computing devices, when there is the additional limit to the quality of service parameter based on a total quality of service parameter value for the node computing devices. 
4.	(Currently Amended) The method as set forth in claim [[2]] 1, further comprising dividing, by the one of the node computing devices, a difference of a total quality of service parameter value for the node computing devices and a cluster limit value for the node computing devices equally among the identified at least one of the other of the node computing devices, when a determination indicates the total quality of service parameter value is less than the cluster limit value.  
5.	(Canceled) 
6.	(Previously Presented) The method as set forth in claim 1, wherein the one or more rates comprise a current rate limit, a required rate limit, or a cluster rate limit.
7.	(Currently Amended) A non-transitory machine readable medium having stored thereon instructions for managing workload within a storage system comprising machine executable code which when executed by one of a plurality of node computing devices of a policy group causes the one of the node computing devices to:
	broadcast a quality of service parameter proposal to each other of the node computing devices;
	identify at least one of the other of the node computing devices that require an adjustment to a quality of service parameter based on received responses to the broadcast quality of service parameter proposal;
	generate an absolute effective bandwidth limit for each of the node computing devices based on a rate balancing policy that includes dividing spare bandwidth for the policy group among the node computing devices, wherein the spare bandwidth is determined based on one or more 
	broadcast modified quality of service parameter proposals to the other of the node computing devices, wherein the modified quality of service parameter proposals comprise the absolute effective bandwidth limits; and
	adjust one or more local bandwidth configurations based on one of the absolute effective bandwidth limits. 

8.	(Canceled) 

9.	(Currently Amended) The non-transitory machine readable medium as set forth in claim [[8]] 7, wherein the machine executable code, when executed by the one of the node computing devices, further causes the one of the node computing devices to divide an additional limit to the quality of service parameter equally among the identified at least one of the other of the node computing devices , when there is the additional limit to the quality of service parameter based on a total quality of service parameter value for the node computing devices. 
10.	(Currently Amended) The non-transitory machine readable medium as set forth in claim [[8]] 7, wherein the machine executable code, when executed by the one of the node computing devices, further causes the one of the node computing devices to divide a difference of a total quality of service parameter value for the node computing devices and a cluster limit value for the node computing devices equally among the identified at least one of the other of the node computing devices, when a determination indicates the total quality of service parameter value is less than the cluster limit value.  
11.	(Canceled)
12.	(Previously Presented) The non-transitory machine readable medium as set forth in claim 7, wherein the one or more rates comprise a current rate limit, a required rate limit, or a cluster rate limit. 
13.	(Currently Amended) A node computing device of a plurality of node computing devices of a policy group, the node computing device comprising:
	a memory containing machine readable medium comprising machine executable code having stored thereon instructions for managing workload within a storage system; and

			broadcast a quality of service parameter proposal to each other of the node computing devices;
			identify at least one of the other of the node computing devices that require an adjustment to a quality of service parameter based on received responses to the broadcast quality of service parameter proposal;
			generate an absolute effective bandwidth limit for each of the node computing devices based on a rate balancing policy that includes dividing spare bandwidth for the policy group among the node computing devices, wherein the spare bandwidth is determined based on one or more rates returned by each of the other of the node computing devices in response to the broadcast quality of service parameter proposal; 
			broadcast modified quality of service parameter proposals to the other of the node computing devices, wherein the modified quality of service parameter proposals comprise the absolute effective bandwidth limits; and
			adjust one or more local bandwidth configurations based on one of the absolute effective bandwidth limits.

 14.	(Canceled)

15.	(Currently Amended) The node computing device as set forth in claim [[14]] 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to divide an additional limit to the quality of service parameter equally among the identified at least one of the other of the node computing devices , when there is the additional limit to the quality of service parameter based on a total quality of service parameter value for the node computing devices . 
16.	(Currently Amended) The node computing device as set forth in claim [[14]] 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to divide a difference of a total quality of service parameter value for the node computing devices and a cluster limit value for the node computing devices equally among the identified at least one 
17.	(Canceled).
18.	(Previously Presented) The node computing device as set forth in claim 13, wherein the one or more rates comprise a current rate limit, a required rate limit, or a cluster rate limit. 
19.	(Previously Presented) The node computing device as set forth in claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to determine a bandwidth requirement for another one or more of the node computing devices based on one or more received responses to the broadcast quality of service parameter proposal. 
20-21.	(Canceled).

22.	(Previously Presented) The method as set forth in claim 1, further comprising determining, by the one of the node computing devices, a bandwidth requirement for another one or more of the node computing devices based on one or more received responses to the broadcast quality of service parameter proposal. 
23.	(Previously Presented) The non-transitory machine readable medium as set forth in claim 7, wherein the machine executable code, when executed by the one of the node computing devices, further causes the one of the node computing devices to determine a bandwidth requirement for another one or more of the node computing devices based on one or more received responses to the broadcast quality of service parameter proposal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 7 and 13) the instant claims require broadcasting, by one of a plurality of  node computing devices of a policy group, a quality of service parameter proposal to each other of the node computing devices, identifying, by the one of the node computing devices, at least one 

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 6/15/2021 (Hanko, Klatsky) fails to fairly teach or suggest broadcasting by one network device a bandwidth proposal to the rest of the network devices in the network, receiving by the network device responses from the other network devices that require an adjustment to the bandwidth parameter, generating by the network device an absolute effective bandwidth for each of the network devices based on specific rate balancing policy, the policy includes dividing spare bandwidth, the spare bandwidth is determined based on the rates returned by each of the network devices, broadcasting by the network device again a modified bandwidth requirement and proposal to the rest of the network devices, where the modified bandwidth comprises the absolute effective bandwidth limits and adjusting by the network devices their bandwidth configurations based on the modified bandwidth proposal from sent from the network device. 



Furthermore, (”Klatsky”, US 20190208445 A1) teaches broadcasting and determining quality of service parameters to network devices within the network, receive quality of service parameters from the other devices in the network, but does not provide or suggest for generating a an absolute effective bandwidth limit for each of the nodes in the policy group, identifying an effective bandwidth limit for each of the node computing devices based on the rate balancing policy, broadcasting a modified quality of proposal based on the responses from the other nodes and adjust one or more local bandwidth configuration by the other nodes in the policy group. 

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (3-4, 9-10, 12, 15-16, 18-19, and 22-23) include the above described subject matter for being dependent on independent claims (1, 7 and 13)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                              /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444